Exhibit 10.1

EXECUTION COPY

Extra Space Storage LP

$250,000,000 3.625% Exchangeable Senior Notes due 2027

Registration Rights Agreement

March 27, 2007

Citigroup Global Markets Inc.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
As representatives of the Initial Purchasers
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013

Ladies and Gentlemen:

Extra Space Storage LP, a Delaware limited partnership (the “Operating
Partnership”) proposes to issue and sell to certain purchasers (the “Initial
Purchasers”), for whom you (the “Representatives”) are acting as
representatives, its 3.625% Exchangeable Senior Notes due 2027 (the “Notes”),
upon the terms set forth in the Purchase Agreement by and among the Operating
Partnership, Extra Space Storage Inc., a Maryland corporation (the “Company”),
and the Representatives, dated as of March 21, 2007 (the “Purchase Agreement”),
relating to the initial placement (the “Initial Placement”) of the Notes.  In
certain circumstances, the Notes will be exchangeable for shares of common
stock, $0.01 par value (the “Common Stock”) of the Company in accordance with
the terms of the Notes and the Indenture (as defined below).  The Company will
fully and unconditionally guarantee the payment by the Operating Partnership of
principal and interest on the Notes.  To induce the Initial Purchasers to enter
into the Purchase Agreement and to satisfy their obligations thereunder, the
holders of the Notes will have the benefit of this registration rights agreement
by and among the Operating Partnership, the Company and the Initial Purchasers
whereby the Company agrees with you for your benefit and the benefit of the
holders from time to time of the Notes (including the Initial Purchasers) (each
a “Holder” and, collectively, the “Holders”), as follows:

1.             Definitions.  Capitalized terms used herein without definition
shall have their respective meanings set forth in the Purchase Agreement.  As
used in this Agreement, the following capitalized defined terms shall have the
following meanings:

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.


--------------------------------------------------------------------------------


“Automatic Shelf Registration Statement” shall mean a Registration Statement
filed by a Well-Known Seasoned Issuer which shall become effective upon filing
thereof pursuant to General Instruction I.D for Form S-3.

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

“Closing Date” shall mean the date of the first issuance of the Notes.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall have the meaning set forth in the preamble hereto.

“Company” shall have the meaning set forth in the preamble hereto.

“Deferral Period” shall have the meaning indicated in Section 3(i) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Exchange Price” shall have the meaning specified in the Indenture.

“Final Memorandum” shall mean the final offering memorandum, dated March 21,
2007, relating to the Notes, including any and all annexes thereto and any
information incorporated by reference therein as of such date.

“Holder” shall have the meaning set forth in the preamble hereto.

“Indenture” shall mean the Indenture relating to the Notes, dated the date
hereof, by and among the Operating Partnership, the Company, as guarantor, and
Wells Fargo Bank, N.A., as the same may be amended from time to time in
accordance with the terms thereof.

“Initial Placement” shall have the meaning set forth in the preamble hereto.

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

“Losses” shall have the meaning set forth in Section 5(d) hereof.

“Majority Holders” shall mean, on any date, Holders of a majority of the Common
Stock registered under the Shelf Registration Statement.

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.

2


--------------------------------------------------------------------------------


“NASD Rules” shall mean the Conduct Rules and the By-Laws of the National
Association of Securities Dealers, Inc.

“Note” shall have the meaning set forth in the preamble.

“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached as Annex A to the Final Memorandum.

“Notice Holder” shall mean, on any date, any Holder of Registrable Securities
that has delivered a properly completed Notice and Questionnaire to the Company
on or prior to such date.

“Operating Partnership” shall have the meaning set forth in the preamble hereto.

“Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the Act),
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Common Stock covered by the Shelf
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

“Registrable Securities” shall mean shares of Common Stock initially issuable in
exchange for the Notes initially sold to the Initial Purchasers pursuant to the
Purchase Agreement other than those that have (i) been registered under the
Shelf Registration Statement and disposed of in accordance therewith, (ii)
become eligible to be sold without restriction as contemplated by Rule 144(k)
under the Act or any successor rule or regulation thereto that may be adopted by
the Commission, (iii) ceased to be outstanding, whether as a result of
redemption, repurchase, cancellation, exchange or otherwise, or (iv) been sold
to the public pursuant to Rule 144 under the Act.

“Registration Default Damages” shall have the meaning set forth in Section 7
hereof.

“Shelf Registration Period” shall have the meaning set forth in Section 2(c)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2 hereof which covers some or
all of the Common Stock on an appropriate form under Rule 415 under the Act, or
any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

“underwriter” shall mean any underwriter of Common Stock in connection with an
offering thereof under the Shelf Registration Statement.

3


--------------------------------------------------------------------------------


“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 under
the Act.

2.             Shelf Registration.  (a) The Company shall as promptly as
practicable (but in no event more than 120 days after the Closing Date) file
with the Commission a Shelf Registration Statement (which shall be, if the
Company is then a Well-Known Seasoned Issuer, an Automatic Shelf Registration
Statement) providing for the registration of, and the sale on a continuous or
delayed basis by the Holders of, all of the Registrable Securities, from time to
time in accordance with the methods of distribution elected by such Holders,
pursuant to Rule 415 under the Act or any similar rule that may be adopted by
the Commission.

(b)           If the Shelf Registration Statement is not an Automatic Shelf
Registration Statement, the Company shall use its commercially reasonable
efforts to cause the Shelf Registration Statement to become or be declared
effective under the Act no later than 210 days after the Closing Date.

(c)           The Company shall use its commercially reasonable efforts to keep
the Shelf Registration Statement continuously effective, supplemented and
amended as required by the Act, in order to permit the Prospectus forming part
thereof to be usable by Holders for a period (the “Shelf Registration Period”)
from the date the Shelf Registration Statement is declared effective by the
Commission (or becomes effective in the case of an Automatic Shelf Registration
Statement) until the earlier of (i) the 20th trading day immediately following
the maturity date of the Notes or (ii) the date upon which there are no Notes or
Registrable Securities outstanding.  The Company shall be deemed not to have
used its commercially reasonable efforts to keep the Shelf Registration
Statement effective during the Shelf Registration Period if it voluntarily takes
any action that would result in Holders of Registrable Securities not being able
to offer and sell such Common Stock at any time during the Shelf Registration
Period, unless such action is (x) required by applicable law or otherwise
undertaken by the Company in good faith and for valid business reasons (not
including avoidance of the Company’s obligations hereunder), including the
acquisition or divestiture of assets, and (y) permitted by Section 3(i) hereof. 
None of the Company, the Operating Partnership or any of their respective
securityholders (other than Holders of Registrable Securities) shall have the
right to include any securities of the Company or the Operating Partnership in
any Shelf Registration Statement other than Registrable Securities.

(d)           The Company shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (i) to
comply in all material respects with the applicable requirements of the Act; and
(ii) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

(e)           The Company shall issue a press release through a reputable
national newswire service announcing the anticipated effective date of the Shelf
Registration Statement at least 15 Business Days prior to the anticipated
effective date thereof.  Each Holder of Registrable Securities agrees to deliver
a Notice and Questionnaire and such other information as the

4


--------------------------------------------------------------------------------


Company may reasonably request in writing, if any, to the Company at least ten
Business Days prior to the anticipated effective date of the Shelf Registration
Statement as announced in the press release.  From and after the effective date
of the Shelf Registration Statement, the Company shall use commercially
reasonable efforts, as promptly as is practicable after the date a Notice and
Questionnaire is delivered, and in any event within 20 Business Days after such
date, (i) if required by applicable law, to file with the Commission a
post-effective amendment to the Shelf Registration Statement or to prepare and,
if permitted or required by applicable law, to file a supplement to the related
Prospectus or an amendment or supplement to any document incorporated therein by
reference or file any other required document so that the Holder delivering such
Notice and Questionnaire is named as a selling securityholder in the Shelf
Registration Statement and the related Prospectus, and so that such Holder is
permitted to deliver such Prospectus to purchasers of the Registrable Securities
in accordance with applicable law and, if the Company shall file a
post-effective amendment to the Shelf Registration Statement, use its
commercially reasonable efforts to cause such post-effective amendment to be
declared effective under the Act as promptly as is practicable; provided, that
the Company shall not be required to file more than two post-effective
amendments in any 90-day period in accordance with this Section 2(e)(i); (ii)
provide such Holder, upon request, copies of any documents filed pursuant to
Section 2(e)(i) hereof; and (iii) notify such Holder as promptly as practicable
after the effectiveness under the Act of any post-effective amendment filed or
the filing of any supplement to the related Prospectus, pursuant to Section
2(e)(i) hereof; provided, that if such Notice and Questionnaire is delivered
during a Deferral Period, the Company shall so inform the Holder delivering such
Notice and Questionnaire and shall take the actions set forth in clauses (i),
(ii) and (iii) above upon expiration of the Deferral Period in accordance with
Section 3(i) hereof.  Notwithstanding anything contained herein to the contrary,
the Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in the Shelf Registration Statement or
related Prospectus; provided, however, that any Holder that becomes a Notice
Holder pursuant to the provisions of this Section 2(e) (whether or not such
Holder was a Notice Holder at the effective date of the Shelf Registration
Statement) shall be named as a selling securityholder in the Shelf Registration
Statement or related Prospectus in accordance with the requirements of this
Section 2(e).  Notwithstanding the foregoing, if (A) the Notes are called for
redemption and the then prevailing market price of the Common Stock is above the
Exchange Price or (B) the Notes are exchanged as provided for in Section
13.01(i), 13.01(ii) or 13.01(iv) of the Indenture, then the Company shall use
commercially reasonable efforts to file the post-effective amendment or
supplement to the related Prospectus within five Business Days of the redemption
date or the end of the exchange period, as applicable.

3.             Registration Procedures.  The following provisions shall apply in
connection with the Shelf Registration Statement.

(a)           The Company shall:

(i)            furnish to each of the Representatives and to counsel for the
Notice Holders (as appointed in accordance with Section 4), not less than five
Business Days prior to the filing thereof with the Commission, a copy of the
Shelf Registration Statement and each amendment thereto and each amendment or
supplement, if any, to the Prospectus included therein (including all documents
incorporated by reference therein after the initial filing) and shall use its

5


--------------------------------------------------------------------------------


commercially reasonable efforts to reflect in each such document, when so filed
with the Commission, such comments as the Representatives reasonably propose;
and

(ii)           include information regarding the Notice Holders and the methods
of distribution they have elected for their Registrable Securities provided to
the Company in Notices and Questionnaires as necessary to permit such
distribution by the methods specified therein.

(b)           The Company shall ensure that:

(i)            the Shelf Registration Statement and any amendment thereto and
any Prospectus forming part thereof and any amendment or supplement thereto
complies in all material respects with the Act; and

(ii)           the Shelf Registration Statement and any amendment thereto does
not, when it becomes effective, contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.

(c)           The Company shall advise the Representatives, the Notice Holders
and any underwriter that has provided in writing to the Company a telephone or
facsimile number and address for notices, and confirm such advice in writing
(which notice pursuant to clauses (ii) through (v) hereof shall be accompanied
by an instruction to suspend the use of the Prospectus until the Company shall
have remedied the basis for such suspension):

(i)            when the Shelf Registration Statement and any amendment thereto
has been filed with the Commission and when the Shelf Registration Statement or
any post-effective amendment thereto has become effective;

(ii)           of any request by the Commission for any amendment or supplement
to the Shelf Registration Statement or the Prospectus or for additional
information;

(iii)          of the issuance by the Commission of any stop order suspending
the effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose;

(iv)          of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Common Stock included therein for
sale in any jurisdiction or the institution or threatening of any proceeding for
such purpose; and

(v)           of the happening of any event that requires any change in the
Shelf Registration Statement or the Prospectus so that, as of such date, they
(A) do not contain any untrue statement of a material fact and (B) do not omit
to state a material fact required to be stated therein or necessary to make the
statements

6


--------------------------------------------------------------------------------


therein (in the case of the Prospectus, in the light of the circumstances under
which they were made) not misleading.

(d)           The Company shall use its commercially reasonable efforts to
prevent the issuance of any order suspending the effectiveness of the Shelf
Registration Statement or the qualification of the securities therein for sale
in any jurisdiction and, if issued, to obtain as soon as possible the withdrawal
thereof.  The Company shall undertake additional reasonable actions as required
to permit unrestricted resales of the Common Stock in accordance with the terms
and conditions of this Agreement.

(e)           Upon request, the Company shall furnish to each Notice Holder,
without charge, at least one copy of the Shelf Registration Statement and any
post-effective amendment thereto, including all material incorporated therein by
reference, and, if a Notice Holder so requests in writing, all exhibits thereto
(including exhibits incorporated by reference therein).

(f)            During the Shelf Registration Period, the Company shall promptly
deliver to each Initial Purchaser, each Notice Holder, and any sales or
placement agents or underwriters acting on their behalf, without charge, as many
copies of the Prospectus (including the preliminary Prospectus, if any) included
in the Shelf Registration Statement and any amendment or supplement thereto as
any such person may reasonably request.  The Company consents to the use of the
Prospectus or any amendment or supplement thereto by each of the foregoing in
connection with the offering and sale of the Common Stock.

(g)           Prior to any offering of Common Stock pursuant to the Shelf
Registration Statement, the Company shall arrange for the qualification of the
Common Stock for sale under the laws of such jurisdictions as any Notice Holder
shall reasonably request and shall maintain such qualification in effect so long
as required; provided that in no event shall the Company be obligated to qualify
to do business in any jurisdiction where it is not then so qualified or to take
any action that would subject it to service of process in suits, other than
those arising out of the Initial Placement or any offering pursuant to the Shelf
Registration Statement, in any jurisdiction where it is not then so subject.

(h)           Upon the occurrence of any event contemplated by
subsections (c)(ii) through (v) above, the Company shall promptly (or within the
time period provided for by Section 3(i) hereof, if applicable) prepare a
post-effective amendment to the Shelf Registration Statement or an amendment or
supplement to the related Prospectus or file any other required document so
that, as thereafter delivered to Initial Purchasers of the securities included
therein, the Prospectus will not include an untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

(i)            Upon the occurrence or existence of any pending corporate
development, public filings with the Commission or any other material event
that, in the reasonable judgment of the Company, makes it appropriate to suspend
the availability of the Shelf Registration Statement and the related Prospectus,
the Company shall give notice (without notice of the nature or details of such
events) to the Notice Holders that the availability of the Shelf Registration
Statement is suspended and, upon actual receipt of any such notice, each Notice

7


--------------------------------------------------------------------------------


Holder agrees not to sell any Registrable Securities pursuant to the Shelf
Registration Statement until such Notice Holder’s receipt of copies of the
supplemented or amended Prospectus provided for in Section 3(h) hereof, or until
it is advised in writing by the Company that the Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus.  The period during which
the availability of the Shelf Registration Statement and any Prospectus is
suspended (the “Deferral Period”) shall not exceed 45 days in any 90-day period
or 90 days in any 360-day period; provided, that, if the event triggering the
Deferral Period relates to a proposed or pending material business transaction,
the disclosure of which the board of directors of the Company determines in good
faith would be reasonably likely to impede the ability to consummate the
transaction or would otherwise be seriously detrimental to the Company and its
subsidiaries taken a whole, the Company may extend the Deferral Period from 45
days to 60 days in any 90-day period or from 90 days to 120 days in any 360-day
period.

(j)            The Company shall comply with all applicable rules and
regulations of the Commission and shall make generally available to its
securityholders an earnings statement satisfying the provisions of Section 11(a)
of, and Rule 158 under, the Act as soon as practicable after the effective date
of the Shelf Registration Statement and in any event no later than 45 days after
the end of a 12-month period (or 90 days, if such period is a fiscal year)
beginning with the first month of the Company’s first fiscal quarter commencing
after the effective date of the Shelf Registration Statement.

(k)           The Company may require each Holder of Common Stock to be sold
pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Common Stock as
the Company may from time to time reasonably require for inclusion in the Shelf
Registration Statement.  The Company may exclude from the Shelf Registration
Statement the Common Stock of any Holder that unreasonably fails to furnish such
information within ten Business Days after receiving such request.

(l)            Subject to Section 6 hereof, the Company shall enter into
customary agreements (including, if requested, an underwriting agreement in
customary form) and take all other appropriate actions in order to expedite or
facilitate the registration or the disposition of the Common Stock, and in
connection therewith, if an underwriting agreement is entered into, cause the
same to contain customary indemnification provisions and procedures.

(m)          Subject to Section 6 hereof, the Company shall:

(i)            make reasonably available for inspection by the Holders of Common
Stock to be registered thereunder, any underwriter participating in any
disposition pursuant to the Shelf Registration Statement, and any attorney,
accountant or other agent retained by the Holders or any such underwriter all
relevant financial and other records and pertinent corporate documents of the
Company and its subsidiaries;

(ii)           cause the Company’s officers, directors, employees, accountants
and auditors to supply all relevant information reasonably requested by the

8


--------------------------------------------------------------------------------


Holders or any such underwriter, attorney, accountant or agent in connection
with the Shelf Registration Statement as is customary for similar due diligence
examinations;

(iii)          make such representations and warranties to the Holders of Common
Stock registered thereunder and the underwriters, if any, in form, substance and
scope as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;

(iv)          obtain opinions of counsel to the Company and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;

(v)           obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Shelf Registration
Statement), addressed to each selling Holder of Common Stock registered
thereunder and the underwriters, if any, in customary form and covering matters
of the type customarily covered in “comfort” letters in connection with primary
underwritten offerings; and

(vi)          deliver such documents and certificates as may be reasonably
requested by the Majority Holders or the Managing Underwriters, if any,
including those to evidence compliance with Section 3(i) hereof and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company.

The actions set forth in clauses (iii) through (vi) of this paragraph (m) shall
be performed in connection with any underwriting or similar agreement as and to
the extent required thereunder.

(n)           In the event that any Broker-Dealer shall underwrite any Common
Stock or participate as a member of an underwriting syndicate or selling group
or “assist in the distribution” (within the meaning of the NASD Rules) thereof,
whether as a Holder of such Common Stock or as an underwriter, a placement or
sales agent or a broker or dealer in respect thereof, or otherwise, the Company
shall assist such Broker-Dealer in complying with the NASD Rules.

(o)           The Company shall use its commercially reasonable efforts to take
all other steps necessary to effect the registration of the Common Stock covered
by the Shelf Registration Statement.

9


--------------------------------------------------------------------------------


4.             Registration Expenses.  The Company shall bear all expenses
incurred in connection with the performance of its obligations under Sections 2
and 3 hereof and shall reimburse the Holders for the reasonable fees and
disbursements of one firm or counsel (which shall initially be Hogan & Hartson
LLP, but which may be another nationally recognized law firm experienced in
securities matters designated by the Majority Holders) to act as counsel for the
Holders in connection therewith; provided, however, that such expenses shall not
include, and the Company shall not have any obligation to pay, any underwriting
fees, discounts or commissions attributable to the sale of such Registrable
Securities, or any fees and expenses of any Broker-Dealer or other financial
intermediary engaged by any Holder.

5.             Indemnification and Contribution.  (a)  The Company and the
Operating Partnership agree to indemnify and hold harmless each Holder of Common
Stock covered by the Shelf Registration Statement, each Initial Purchaser, the
directors, officers, employees, Affiliates and agents of each such Holder or
Initial Purchaser and each person who controls any such Holder or Initial
Purchaser within the meaning of either the Act or the Exchange Act against any
and all losses, claims, damages or liabilities, joint or several, to which they
or any of them may become subject under the Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Shelf Registration Statement as
originally filed or in any amendment thereof, or in any preliminary Prospectus
or the Prospectus, or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any preliminary Prospectus or the Prospectus, in the
light of the circumstances under which they were made) not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company and the Operating Partnership will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission made therein in reliance upon and in conformity
with written information furnished to the Company by or on behalf of the party
claiming indemnification specifically for inclusion therein.  This indemnity
agreement shall be in addition to any liability that the Company and the
Operating Partnership may otherwise have to the indemnified party.

The Company and the Operating Partnership also agree to indemnify as provided in
this Section 5(a) or contribute as provided in Section 5(d) hereof to Losses of
each underwriter, if any, of Common Stock registered under the Shelf
Registration Statement, its directors, officers, employees, Affiliates or agents
and each person who controls such underwriter on substantially the same basis as
that of the indemnification of the Initial Purchasers and the selling Holders
provided in this paragraph (a) and shall, if requested by any Holder, enter into
an underwriting agreement reflecting such agreement, as provided in Section 3(l)
hereof.

(b)           Each Holder of securities covered by the Shelf Registration
Statement (including each Initial Purchaser that is a Holder, in such capacity)
severally and not jointly agrees to indemnify and hold harmless the Company and
the Operating Partnership, each of its directors, each of its officers who signs
the Shelf Registration Statement and each person who

10


--------------------------------------------------------------------------------


controls the Company or the Operating Partnership within the meaning of either
the Act or the Exchange Act, to the same extent as the foregoing indemnity from
the Company and the Operating Partnership to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity.  This indemnity agreement
shall be acknowledged by each Notice Holder that is not an Initial Purchaser in
such Notice Holder’s Notice and Questionnaire and shall be in addition to any
liability that any such Notice Holder may otherwise have to the Company or the
Operating Partnership.

(c)           Promptly after receipt by an indemnified party under this Section
5 or notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above.  The indemnifying party shall be entitled to appoint counsel (including
local counsel) of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party. 
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party.  An indemnifying party will not, without the prior
written consent of the indemnified party, settle or compromise or consent to the
entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified party is an actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of such indemnified party from all liability
arising out of such claim, action, suit or proceeding.

(d)           In the event that the indemnity provided in paragraph (a) or (b)
of this Section 5 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party shall
have a joint and several obligation to contribute to

11


--------------------------------------------------------------------------------


the aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending loss,
claim, liability, damage or action) (collectively “Losses”) to which such
indemnified party may be subject in such proportion as is appropriate to reflect
the relative benefits received by such indemnifying party, on the one hand, and
such indemnified party, on the other hand, from the Initial Placement and the
Shelf Registration Statement which resulted in such Losses; provided, however,
that in no case shall any Initial Purchaser be responsible, in the aggregate,
for any amount in excess of the commission applicable to the Notes, as set forth
in the Final Memorandum, nor shall any underwriter be responsible for any amount
in excess of the underwriting discount or commission applicable to the
securities purchased by such underwriter under the Shelf Registration Statement
which resulted in such Losses.  If the allocation provided by the immediately
preceding sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations.  Benefits
received by the Company and the Operating Partnership shall be deemed to be
equal to the total net proceeds from the Initial Placement (before deducting
expenses) as set forth in the Final Memorandum.  Benefits received by the
Initial Purchasers shall be deemed to be equal to the total commissions as set
forth in the Final Memorandum, and benefits received by any other Holders shall
be deemed to be equal to the value of receiving Common Stock registered under
the Act.  Benefits received by any underwriter shall be deemed to be equal to
the total underwriting discounts and commissions, as set forth on the cover page
of the Prospectus forming a part of the Shelf Registration Statement which
resulted in such Losses.  Relative fault shall be determined by reference to,
among other things, whether any untrue or any alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information provided by the indemnifying party, on the one hand, or by the
indemnified party, on the other hand, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission.  The parties agree that it would not be just
and equitable if contribution were determined by pro rata allocation (even if
the Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above.  Notwithstanding the provisions of this paragraph (d), no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.  For purposes of this Section 5, each person
who controls a Holder within the meaning of either the Act or the Exchange Act
and each director, officer, employee and agent of such Holder shall have the
same rights to contribution as such Holder, and each person who controls the
Company or the Operating Partnership within the meaning of either the Act or the
Exchange Act, each officer of the Company or the Operating Partnership who shall
have signed the Shelf Registration Statement and each director of the Company or
the Operating Partnership shall have the same rights to contribution as the
Company and the Operating Partnership, subject in each case to the applicable
terms and conditions of this paragraph (d).

(e)           The provisions of this Section 5 shall remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Company or the Operating Partnership or any of the indemnified persons
referred to in this Section 5, and shall survive the sale by a Holder of
securities covered by the Shelf Registration Statement.

12


--------------------------------------------------------------------------------


6.             Underwritten Registrations.  (a)  In no event will the method of
distribution of Registrable Securities take the form of an underwritten offering
without the prior written consent of the Company.

(b)           If any shares of Common Stock covered by the Shelf Registration
Statement are to be sold in an underwritten offering, the Managing Underwriters
shall be selected by the Company, subject to the prior written consent of the
Majority Holders, which consent shall not be unreasonably withheld.

(c)           No person may participate in any underwritten offering pursuant to
the Shelf Registration Statement unless such person (i) agrees to sell such
person’s shares of Common Stock on the basis reasonably provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

7.             Registration Defaults. If any of the following events shall
occur, then the Company shall pay liquidated damages (the “Registration Default
Damages”) to the Holders as follows:

(a)           if the Shelf Registration Statement (which shall be, if the
Company is then a Well-Known Seasoned Issuer, an Automatic Shelf Registration
Statement) is not filed with the Commission on or prior to the 120th day
following the Closing Date, then commencing on the 121st day after the Closing
Date, Registration Default Damages shall accrue on the aggregate outstanding
principal amount of the Notes, at a rate of 0.25% per annum for the first 90
days from and including such 121st day and 0.50% per annum thereafter; or

(b)           if the Shelf Registration Statement is not declared effective by
the Commission (or has not become effective in the case of an Automatic Shelf
Registration Statement) on or prior to the 210th day following the Closing Date,
then commencing on the 211th day after the Closing Date, Registration Default
Damages shall accrue on the aggregate outstanding principal amount of the Notes,
at a rate of 0.25% per annum for the first 90 days from and including such 211th
day and 0.50% per annum thereafter; or

(c)           if the Shelf Registration Statement has been declared or becomes
effective but ceases to be effective or usable for the offer and sale of the
Registrable Securities, other than in connection with (A) a Deferral Period or
(B) as a result of a requirement to file a post-effective amendment or
supplement to the Prospectus to make changes to the information regarding
selling securityholders or the plan of distribution provided for therein, at any
time during the Shelf Registration Period and the Company does not cure the
lapse of effectiveness or usability within ten Business Days (or, if a Deferral
Period is then in effect and subject to the 20 Business Day filing requirement
and the proviso regarding the filing of post-effective amendments in Section
2(e) with respect to any Notice and Questionnaire received during such period,
within ten Business Days following the expiration of such Deferral Period or
period permitted pursuant to Section 2(e)) then Registration Default Damages
shall accrue on the aggregate outstanding principal amount of the Notes at a
rate of 0.25% per annum for the first 90

13


--------------------------------------------------------------------------------


days from and including the day following such tenth Business Day and 0.50% per
annum thereafter; or

(d)           if the Company through its omission fails to name as a selling
securityholder any Holder that had complied timely with its obligations
hereunder in a manner to entitle such Holder to be so named in (i) the Shelf
Registration Statement at the time it first became effective or (ii) any
Prospectus at the later of time of filing thereof or the time the Shelf
Registration Statement of which the Prospectus forms a part becomes effective
then Registration Default Damages shall accrue, on the aggregate outstanding
principal amount of the Notes held by such Holder, at a rate of 0.25% per annum
for the first 90 days from and including the day following the effective date of
such Shelf Registration Statement or the time of filing of such Prospectus, as
the case may be, and 0.50% per annum thereafter; or

(e)           if the aggregate duration of Deferral Periods in any period
exceeds the number of days permitted in respect of such period pursuant to
Section 3(i) hereof, then commencing on the day the aggregate duration of
Deferral Periods in any period exceeds the number of days permitted in respect
of such period, Registration Default Damages shall accrue on the aggregate
outstanding principal amount of the Notes at a rate of 0.25% per annum for the
first 90 days from and including such date, and 0.50% per annum thereafter;

provided, however, that (1) upon the filing of the Shelf Registration Statement
(in the case of paragraph (a) above), (2) upon the effectiveness of the Shelf
Registration Statement (in the case of paragraph (b) above), (3) upon such time
as the Shelf Registration Statement which had ceased to remain effective or
usable for resales again becomes effective and usable for resales (in the case
of paragraph (c) above), (4) upon the time such Holder is permitted to sell its
Registrable Securities pursuant to any Shelf Registration Statement and
Prospectus in accordance with applicable law (in the case of paragraph (d)
above) or (5) upon the termination of the Deferral Period that caused the limit
on the aggregate duration of Deferral Periods in a period set forth in Section
3(i) to be exceeded (in the case of paragraph (e) above), the Registration
Default Damages shall cease to accrue.

Any amounts of Registration Default Damages due pursuant to this Section 7 will
be payable in cash on the next succeeding interest payment date to Holders
entitled to receive such Registration Default Damages on the relevant record
dates for the payment of interest. If any Note ceases to be outstanding during
any period for which Registration Default Damages are accruing, the Company will
prorate the Registration Default Damages payable with respect to such Note.

The Registration Default Damages rate on the Notes shall not exceed in the
aggregate 0.50% per annum and shall not be payable under more than one clause
above for any given period of time, except that if Registration Default Damages
would be payable because of more than one Registration Default, but at a rate of
0.25% per annum under one Registration Default and at a rate of 0.50% per annum
under the other, then the Registration Default Damages rate shall be the higher
rate of 0.50% per annum.  Other than the Company’s obligation to pay
Registration Default Damages in accordance with this Section 7, neither the
Company nor the Operating Partnership will have any liability for damages with
respect to a Registration Default.

14


--------------------------------------------------------------------------------


Notwithstanding any provision in this Agreement, in no event shall Registration
Default Damages accrue to holders of Common Stock issued upon exchange of
Notes.  In lieu thereof, the Company shall increase the Exchange Rate (as
defined in the Indenture) by 3% for each $1,000 principal amount of Notes
exchanged at a time when such Registration Default has occurred and is
continuing.

In no event shall Registration Default Damages, together with Additional
Interest (as defined in the Indenture) relating to a Reporting Event of Default
(as defined in the Indenture), accrue on the Notes at a per annum rate, in the
aggregate, in excess of 0.50% per annum, regardless of the number of events or
circumstances giving rise to the requirement to pay such Registration Default
Damages and Additional Interest.

8.             No Inconsistent Agreements.  Neither the Company nor the
Operating Partnership has entered into, and each agrees not to enter into, any
agreement with respect to its securities that is inconsistent with the
registration rights granted to the Holders herein.

9.             Rule 144A and Rule 144.  So long as any Registrable Securities
remain outstanding, the Company shall use its commercially reasonable efforts to
file the reports required to be filed by it under Rule 144A(d)(4) under the Act
and the Exchange Act in a timely manner and, if at anytime the Company is not
required to file such reports, it will, upon the written request of any Holder
of Registrable Securities, make publicly available other information so long as
necessary to permit sales of such Holder’s Registrable Securities pursuant to
Rules 144 and 144A of the Act. The Company covenants that it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Act within the limitation
of the exemptions provided by Rules 144 and 144A (including, without limitation,
the requirements of Rule 144A(d)(4)). Upon the written request of any Holder of
Registrable Securities, the Company shall deliver to such Holder a written
statement as to whether it has complied with such requirements. Notwithstanding
the foregoing, nothing in this Section 9 shall be deemed to require the Company
or the Operating Partnership to register any of its securities pursuant to the
Exchange Act.

10.           Listing.  So long as any Registrable Securities are outstanding,
the Company shall use its commercially reasonable efforts to maintain the
approval of the Common Stock for listing on the New York Stock Exchange or such
other exchange or trading market as the Common Stock is then listed.

11.           Amendments and Waivers.  The provisions of this Agreement may not
be amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Company has
obtained the written consent of the Majority Holders; provided that, with
respect to any matter that directly or indirectly affects the rights of any
Initial Purchaser hereunder, the Company shall obtain the written consent of
each such Initial Purchaser against which such amendment, qualification,
supplement, waiver or consent is to be effective; provided, further, that no
amendment, qualification, supplement, waiver or consent with respect to Section
7 hereof shall be effective as against any Holder of Registrable Securities
unless consented to in writing by such Holder; and provided, further, that the
provisions of this Section 11 may not be amended, qualified, modified or
supplemented, and

15


--------------------------------------------------------------------------------


waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of the Initial Purchasers
and each Holder.

12.           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery:

(a)           if to a Holder, at the most current address given by such holder
to the Company in accordance with the provisions of the Notice and
Questionnaire;

(b)           if to the Initial Purchasers or the Representatives, initially at
the address or addresses set forth in the Purchase Agreement; and

(c)           if to the Company or the Operating Partnership, initially at its
address set forth in the Purchase Agreement.

All such notices and communications shall be deemed to have been duly given when
received.

The Initial Purchasers, the Company or the Operating Partnership by notice to
the other parties may designate additional or different addresses for subsequent
notices or communications.

Notwithstanding the foregoing, notices given to Holders (i) holding Notes in
book-entry form may be given through the facilities of DTC or any successor
depository and (ii) may be given by e-mail at the e-mail address provided by
such Holder in accordance with the provisions of the Notice and Questionnaire.

13.           Remedies.  Each Holder, in addition to being entitled to exercise
all rights provided to it herein or in the Purchase Agreement or granted by law,
including recovery of liquidated or other damages, will be entitled to specific
performance of its rights under this Agreement. The Company and the Operating
Partnership agree that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by them of the provisions of this
Agreement and hereby agree to waive in any action for specific performance the
defense that a remedy at law would be adequate.

14.           Successors.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective successors and assigns,
including, without the need for an express assignment or any consent by the
Company or the Operating Partnership thereto, subsequent Holders of Registrable
Securities, and the indemnified persons referred to in Section 5 hereof.  The
Company and the Operating Partnership hereby agree to extend the benefits of
this Agreement to any Holder of Registrable Securities, and any such Holder may
specifically enforce the provisions of this Agreement as if an original party
hereto.

15.           Counterparts.  This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

16


--------------------------------------------------------------------------------


16.           Headings.  The section headings used herein are for convenience
only and shall not affect the construction hereof.

17.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed in the State of New York.  The parties hereto each
hereby waive any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.

18.           Severability.  In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

19.           Common Stock Held by the Company, etc.  Whenever the consent or
approval of Holders of a specified percentage of Common Stock is required
hereunder, Common Stock held by the Company or its Affiliates (other than
subsequent Holders of Common Stock if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Common Stock) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

17


--------------------------------------------------------------------------------


If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement by and among the
Company, the Operating Partnership and the several Initial Purchasers.

 

Very truly yours,

 

 

 

EXTRA SPACE STORAGE LP

 

 

 

 

 

 

 

By:

 

/s/ Kenneth M. Woolley

 

 

Name: Kenneth M. Woolley

 

 

Title: Trustee of ESS Holdings Business Trust I, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

EXTRA SPACE STORAGE INC.

 

 

 

 

 

 

 

By:

 

/s/ Kent W. Christensen

 

 

Name: Kent W. Christensen

 

 

Title: Executive Vice President and Chief

 

 

Financial Officer

 

 

 

 

The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.

Citigroup Global Markets Inc.

 

 

Merrill Lynch, Pierce, Fenner & Smith

 

 

 

Incorporated

 

 

 

 

 

 

 

 

 

 

By: Citigroup Global Markets Inc.

 

 

 

 

 

By:

/s/ Paul Ingrassia

 

 

 

 

Name: Paul Ingrassia

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

For themselves and the other several Initial

 

 

 

Purchasers named in Schedule I to the

 

 

 

Purchase Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18


--------------------------------------------------------------------------------